BETHUNE, J.
(specially concurring in the reversal of the judgment).—In this case I concur in the opinion that the judgment should be reversed, on the ground of errors committed by the trial court. I do not concur in the judgment discharging the defendant, but think the case should be sent back to the trial court for a new trial. I think the trial court erred in not permitting certain testimony offered by defendant, but I am not prepared to say that the evidence adduced at the trial was insufficient to convict the defendant, but think the jury should be permitted to judge that. I do not agree with my brethren that this case must be considered as though the prosecutrix was not related to defendant. I think the fact that she is his daughter, taken in connection with the surrounding circumstances, would make a material difference in considering *378the lapse of time between the first commission of the offense and her telling of it, and her apparent passive submission to subsequent commissions. With shame to our civilization be it confessed, there are not wantin i instances of rape by fathers upon their daughters, and the existence of that relation puts a different phase upon a case like the one under consideration and ordinary cases of rape. The prosecutrix testified that she was in mortal fear of her father and that he was rough and harsh to her, and threatened to kill her if she told on him. “Where a father has established a kind o.f reign of terror in his family, and his daughter, under the influence of dread and terror, remains passive while he has connection with her, he may be found guilty of rape.” Reg. v. Jones, 4 Law T. (N. S.) 154. And again: “Where tie defendant had intercourse with a fourteen-year-old step-daughter, in her bed, in a room where three younger children weic sleeping; she told him not to get into bed, and threatened to tell her mother, but made no outcry, and no complaint for six days,—it was held that under the circumstances a conviction of rape must be sustained.” Bailey v. Commonwealth, 82 Va. 107, 3 Am. St. Rep. 87. All these matters of evidence, I think, should be left to the consideration of the jury, with proper instructions from the court, and opportunity being given the defendant to show any motive the prosecutrix may have in bringing the charge, which latter was not done in this case. For that reason I think the judgment should be reversed and a new trial granted.